           Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 1 of 15



 1 Gary W. Osborne (Bar No. 145734)
   Dominic S. Nesbitt (Bar No. 146590)
 2 OSBORNE & NESBITT LLP
   101 West Broadway, Suite 1330
 3 San Diego, California 92101
   Phone: (619) 557-0343
 4 Fax: (619) 557-0107
   gosborne@onlawllp.com
 5 dnesbitt@onlawllp.com
 6 Attorneys for Plaintiff, STEM, INC.
 7
 8                            UNITED STATES DISTRICT COURT
 9                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
     STEM, INC.,                               CASE NO. 3:20-cv-02950-CRB
11   a Delaware Corporation,
12               Plaintiff,                    Assigned to Honorable Charles R. Breyer
13   vs.
                                               REPLY IN SUPPORT OF PLAINTIFF
14                                             STEM’S MOTION FOR PARTIAL
     SCOTTSDALE INSURANCE                      SUMMARY JUDGMENT
15   COMPANY, an Ohio Corporation,             REGARDING DEFENDANT
                                               SCOTTSDALE’S DEFENSE
16               Defendant.                    OBLIGATIONS
17                                             Date: April 29, 2021
                                               Time: 10:00 a.m.
18                                             CTRM: 6
19
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                 REPLY IN SUPPORT OF STEM’S
                   MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 2 of 15




 1                                        TABLE OF CONTENTS
 2
     I.    INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 3
 4 II.     BURDEN OF PROOF . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 5
   III.    STEM’S DIRECTORS FACE POTENTIAL LIABILITY FOR TWO CLAIMS
 6         TRIGGERING TWO POLICIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 7         A.      The “Claim” Definition. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 8         B.      The “Interrelated Wrongful Acts” Argument . . . . . . . . . . . . . . . . . . . . . 3
 9
     IV.   THE “PRIOR & PENDING” ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
10
11 V.      THE “PRIOR KNOWLEDGE” ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . 6
12
   VI.     THE “WARRANTY CONDITIONS” ARGUMENT . . . . . . . . . . . . . . . . . . . 7
13
14 VII. THE “BUZBY LOAN” ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
15
   VIII. THE INSURED VS. INSURED ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . 11
16
17 IX.     CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
18
19
20
21
22
23
24
25
26
27
28
                                     REPLY IN SUPPORT OF STEM’S
                       MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB

                                                            i
                Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 3 of 15




 1                                         TABLE OF AUTHORITIES
 2 Federal Cases
 3 Tapestry v. Liberty Ins. Underwriters,
         2020 U.S. Dist. LEXIS 142858 (D. Ariz. Feb. 13, 2020) . . . . . . . . . . . . . . . . . 3
 4
   State Cases
 5
   AIU Ins. Co. v. Sup. Ct. (FMC Corp),
 6       51 Cal. 3d 807 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 7 Amato v. Mercury Cas. Co.,
         18 Cal.App.4th 1784 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 8
   Bay Cities Paving & Grading, Inc. v. Lawyers’ Mutual Ins. Co.,
 9       5 Cal.4th 854 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
10 Montrose Chem. Corp. v. Superior Court,
         6 Cal.4th 287 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
11
   Pardee Construction Co. v. Insurance Co. of the West,
12       77 Cal.App.4th 1340 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        REPLY IN SUPPORT OF STEM’S
                          MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB

                                                              ii
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 4 of 15



 1                                               I.
 2                                      INTRODUCTION
 3         Stem has carried its burden of proving the ongoing 2017 Shareholder Lawsuit
 4 alleges two “Claims,” triggering two of Scottsdale’s policies. Despite unleashing a
 5 battery of coverage defenses, Scottsdale fails to disprove this potential.
 6         Most of Scottsdale’s defenses are premised on its contention that the “Claims”
 7 against Stem’s directors arise out of, or involve, the 2010 Employment Dispute.
 8 However, not even the underlying plaintiffs believe this to be true, and this Court has
 9 already found that discussion of the fully-settled 2010 Employment Dispute is “merely
10 intended to provide background.” Scottsdale has failed to establish, conclusively or
11 otherwise, that either of the two “Claims” in the 2017 Shareholder Lawsuit share
12 operative facts with the 2010 Employment Dispute.
13         Scottsdale’s other coverage defenses likewise lack merit. For example,
14 Scottsdale’s contention that the Buzby Loan Claim does not expose Mr. Buzby to
15 potential liability in his covered capacity as a Stem director simply misconstrues the
16 allegations made against him. Scottsdale’s breach of warranty argument fails for any one
17 of three independent reasons.
18         Stem has already addressed Scottsdale’s coverage defenses in Stem’s motion, as
19 well as in Stem’s opposition to Scottsdale’s cross-motion. Stem will endeavor not to
20 restate those arguments herein, except as necessary to underscore certain key contentions,
21 and to respond to new arguments that Scottsdale makes in its opposition.
22                                               II.
23                                    BURDEN OF PROOF
24         Stem’s motion focuses solely on Scottsdale’s defense obligations. As such, its
25 burden is a light one. Stem is entitled to summary judgment if it can prove the existence
26 of a “potential for coverage.” Montrose Chem. Corp. v. Superior Court, 6 Cal.4th 287,
27 300 (1993) (italics in original). Scottsdale, in contrast, must prove “the absence of any
28 such potential.” Id. (italics in original).
                                   REPLY IN SUPPORT OF STEM’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                                1
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 5 of 15



 1                                              III.
 2                 STEM’S DIRECTORS FACE POTENTIAL LIABILITY
 3                  FOR TWO CLAIMS TRIGGERING TWO POLICIES
 4         Stem submits that under subsection a. of the definition of “Claim,” the 2017
 5 Shareholder Lawsuit asserts two separate and unrelated “Claims” against Stem’s
 6 directors. One being a “written demand . . . for monetary damages” in connection with
 7 the 2013 Series B Financing Claim, and the other being a “written demand . . . for
 8 monetary damages” in connection with the 2017 Buzby Loan Claim.
 9         Stem further submits these two “Claims” potentially trigger two of Scottsdale’s
10 policies. The Series B Financing Claim arises out of the facts or circumstances that
11 Stem’s insurance broker noticed to Scottsdale on October 17, 2013, and is “deemed” to
12 have been made during the term of the 2013-2014 Policy. The Buzby Loan Claim, on the
13 other hand, was “first made” against Stem’s directors when the 2017 Shareholder Lawsuit
14 was filed on May 12, 2017, i.e., during the term of the 2016-2017 Policy.
15         Scottsdale counters with two arguments: it disputes the notion that a single lawsuit
16 can encapsulate two “Claims,” and it further contends the Series B Financing Claim and
17 the Buzby Loan Claim should be deemed a single “Claim” made in 2010 pursuant to its
18 policies’ “Interrelated Wrongful Acts” provision. Stem addresses both of these
19 arguments below.
20 A.      The “Claim” Definition
21         Scottsdale posits: “The Underlying Action is a civil proceeding and to accept
22 Stem’s interpretation that it is both a written demand and a civil proceeding would render
23 the term ‘civil proceeding’ meaningless as every civil proceeding would be a demand
24 letter.” Scottsdale’s Opposition, p. 12:17-20.
25         However, courts recognize that the application of one “Claim” definition should
26 not foreclose application of another. In other words, while a civil proceeding is a
27 “Claim” in and of itself, where a civil proceeding contains discreet demands for monetary
28 damages or non-monetary or injunctive relief, there may be multiple “Claims” within the
                                  REPLY IN SUPPORT OF STEM’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                               2
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 6 of 15



 1 same proceeding. See, e.g., Tapestry v. Liberty Ins. Underwriters, No.
 2 CV-18-04857-PHX-JJT, 2020 U.S. Dist. LEXIS 142858, *13 (D. Ariz. Feb. 13, 2020)
 3 (“while it is true that an entire judicial proceeding can constitute a Claim, it can also be
 4 true that written demands for monetary relief within a lawsuit can also be Claims.”).
 5         The California Supreme Court in Bay Cities Paving & Grading, Inc. v. Lawyers’
 6 Mutual Ins. Co., 5 Cal.4th 854 (1993) has endorsed this interpretation. The policy in Bay
 7 Cities defined “Claim” to mean “a demand, including service of suit or institution of
 8 arbitration proceedings, for money against the insured.” Id. at 859. The Supreme Court
 9 stated that it “agree[d] with the Court of Appeal’s view that including multiple claims
10 within a single action does not render them a single claim.” Id.
11         Scottsdale’s contention that the 2017 Shareholder Lawsuit cannot contain more
12 than one “Claim” is simply not correct.
13 B.      The “Interrelated Wrongful Acts” Argument
14         Scottsdale contends the Series B Financing Claim and the Buzby Loan Claim arise
15 out of the same “Interrelated Wrongful Acts” that were alleged in connection with the
16 2010 Employment Dispute, and so should be deemed a single “Claim” made before its
17 first policy incepted on October 13, 2011. Scottsdale Opposition, pp. 11:26-28 and 15:9-
18 11. Scottsdale is once again incorrect.
19         In all material respects, the “Wrongful Acts” underpinning the Series B Financing
20 Claim and the Buzby Loan Claim are distinct – logically, temporally, and causally – from
21 the 2010 Employment Dispute. They involve different injuries, occurring at different
22 times to different persons (except Mr. Reineccius), and attributable to entirely different
23 efficient causes. The Series B Financing Claim and the Buzby Loan Claim involve
24 alleged breaches of fiduciary duty in connection with two separate, and unrelated,
25 financial transactions at Stem in 2013 and 2017. By contrast, the 2010 Employment
26 Dispute involves Mr. Reineccius’s termination from Stem, for “cause,” in 2010. See Bay
27 Cities, supra, 5 Cal.4th at 873 (claims are not related when their
28 / / /
                                   REPLY IN SUPPORT OF STEM’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                                3
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 7 of 15



 1 relationship is “so attenuated or unusual that an objectively reasonable insured could not
 2 have expected they would be treated as a single claim under the policy.”).
 3         Scottsdale tries to connect these disparate matters by arguing that the underlying
 4 plaintiffs “allege that the ongoing scheme to deprive Reineccius and the other Plaintiffs
 5 of their shares in the company started in 2010 with Reineccius[’s] wrongful
 6 termination[.]” Scottsdale Opposition, pp. 16:27-17:1. However, this contention makes
 7 no sense. Three of the underlying plaintiffs, Mr. Grimm, Mr. Klingsporn, and Ms.
 8 Berlin, did not own any shares in Stem in 2010. Declaration of Brian Thompson, ¶¶2-3.
 9 The underlying plaintiffs use the word “scheme” only twice in the original complaint, at
10 paragraphs 41 and 42. In those paragraphs, the underlying plaintiffs allege that this
11 scheme first emerged during a board meeting on October 5, 2012, i.e., approximately a
12 year and a half after the 2010 Employment Dispute was settled, and one year after
13 Scottsdale issued its first policy to Stem on October 13, 2011.
14         Regardless, whether any scheme existed is a disputed fact in the 2017 Shareholder
15 Litigation. Stem’s directors deny such a scheme existed. Stem Exhs. “GG” at 509; “HH”
16 at 518; and “II” at 525; Stem’s Request for Judicial Notice; Declaration of Gary Osborne
17 (“Osborne Decl.”), ¶¶4-6. Under California law, Scottsdale does not meet its burden of
18 proof by pointing to disputed allegations in the very complaint it is being asked to
19 defend. See Amato v. Mercury Cas. Co., 18 Cal.App.4th 1784, 1790 (1993) (“[T]he
20 existence of a disputed fact determinative of coverage establishes the duty to defend.” )
21 (italics in original).
22                                              IV.
23                          THE “PRIOR & PENDING” ARGUMENT
24         Scottsdale argues the Prior & Pending Exclusion bars coverage because the 2017
25 Shareholder Lawsuit “is based upon and arises out of and directly and indirectly
26 involves” certain letters, an EDD claim for unemployment insurance, and an arbitration,
27 all of which predated its policies’ Continuity Date of October 13, 2011. Scottsdale
28 Opposition, p. 17:18-25.
                                   REPLY IN SUPPORT OF STEM’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                                4
                Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 8 of 15



 1          Stem addresses the Prior & Pending Exclusion at length in its opposition to
 2 Scottsdale’s cross-motion. (Stem Opposition, pp. 7:4-10:11.) As discussed therein, the
 3 Series B Financing Claim and the Buzby Loan Claim in the 2017 Shareholder Lawsuit do
 4 not share operative facts with the letters, the EDD claim, or the arbitration related to Mr.
 5 Reineccius’s 2010 Employment Dispute. As this Court has already ruled,
 6 (1) Mr. Reineccius’s employment claims “were fully and finally resolved” in the 2011
 7 Settlement Agreement; (2) discussion of the 2010 Employment Dispute in the 2017
 8 Shareholder Lawsuit is “background;” and (3) “[t]he claims in the Underlying Lawsuit
 9 are based solely on alleged wrongful acts that occurred after Reineccius’s termination in
10 2010.” Stem Exh. “G” at 146. (Underscore added.)
11          Scottsdale seeks to side-step the Court’s prior ruling via the introduction of “new”
12 evidence. Scottsdale contends this new evidence demonstrates that “the parties litigated
13 the 2010 Dispute despite the 2011 Settlement Agreement.” Scottsdale Opposition, p.
14 17:12-17. As discussed below, however, Scottsdale’s “new” evidence does not support
15 this contention.
16          The first new document Scottsdale references is the “the order compelling
17 arbitration[.]” Scottsdale Opposition, p. 17:14; Scottsdale Exh. “CC.” However, a
18 review of this order reveals only that the underlying court ruled that a portion of
19 Mr. Reineccius’s claims had to be arbitrated pursuant to the terms of his 2009 and 2010
20 Restricted Stock Purchase Agreement, pending the outcome of which the remainder of
21 the litigation would be stayed. Scottsdale Exh. “CC,” p. 6. This procedural ruling
22 provides no support for Scottsdale’s contention that the 2010 Employment Dispute was
23 “re-litigated” in the 2017 Shareholder Lawsuit.1
24 / / /
25 / / /
26
            1
                    As has been previously noted, in their “Opposition to Petition to Compel
27 Arbitration,” the underlying plaintiffs made clear that any claims related to the 2010
     Employment Dispute “were resolved by the Settlement Agreement and are not before this
28 Court.” Stem Exh. “X” at 390.
                                     REPLY IN SUPPORT OF STEM’S
                       MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                                  5
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 9 of 15



 1         The second new document is Mr. Rice’s “Motion for Summary Judgment and to
 2 Strike Portions of Complaint.” However, Mr. Rice’s motion sought to strike any
 3 allegations pertaining to the 2010 Employment Dispute on the grounds that they are
 4 “impertinent,” “immaterial,” and “have nothing to do with” the claims asserted in the
 5 2017 Shareholder Lawsuit. Stem Exh. “Y” at 434-436. Again, this motion provides no
 6 support for Scottsdale’s contention that the 2010 Employment Dispute was being re-
 7 litigated.
 8         The third and fourth documents Scottsdale presents (under seal) are the August
 9 2019 Settlement Agreements with Mr. Reineccius and Ms. Berlin. Both include broad
10 releases. Scottsdale Exhs “EE”, p. 2; and “FF,” p. 2. Implicitly, Scottsdale appears to be
11 contending that this broad release language is proof the 2010 Employment Dispute was
12 being litigated in the 2017 Shareholder Lawsuit. If that is indeed Scottsdale’s contention,
13 it is a mistaken one. It is axiomatic that settling parties often include release language
14 that extends beyond the claims actually being litigated. Stem wished permanently to part
15 company with Mr. Reineccius, and sought to ensure via broad release language, attached
16 to an attorney fee provision, that he would never try and resurrect past grievances,
17 including his 2010 Employment Dispute.
18         In sum, Scottsdale cannot meet its burden of proving with conclusive evidence an
19 overlap of operative facts between the two “Claims” in the 2017 Shareholder Lawsuit,
20 on the one hand, and the 2010 Employment Dispute, on the other hand. Accordingly, the
21 Prior & Pending Exclusion does not excuse its defense obligation.
22                                               V.
23                       THE “PRIOR KNOWLEDGE” ARGUMENT
24         Stem has addressed the Prior Knowledge Exclusion in its opposition to
25 Scottsdale’s cross-motion. Stem Opposition, p. 10:12-22.
26 / / /
27 / / /
28 / / /
                                   REPLY IN SUPPORT OF STEM’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                                6
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 10 of 15



 1                                                VI.
 2                    THE “WARRANTY CONDITIONS” ARGUMENT
 3         Stem has addressed Scottsdale’s Warranty Conditions Argument both in its
 4 motion, and in its opposition to Scottsdale’s cross-motion. Stem Motion, pp. 16:5-20:16;
 5 and Stem Opposition, pp. 10:23-14:21. Stem contends it responded accurately to
 6 Question IV-1 on its original application for insurance (“2011 Application”), and that
 7 even if Stem’s response was incorrect, Scottsdale’s remedy does not extend to barring
 8 coverage for the “Claims” in the 2017 Shareholder Lawsuit.
 9         Stem will focus in this reply on the second of these contentions, concerning
10 Scottsdale’s remedy for a non-disclosure, which is in itself dispositive. Stem submits
11 Scottsdale cannot meet its burden of proving that the exclusionary language in its
12 “Amend Warranty” endorsement bars coverage. This exclusionary language, applicable
13 in the event of an intentional or material misrepresentation or omission, reads as follows:
14               In the event the Application, including materials submitted or
                 required to be submitted therewith, contains any misrepresentation
15               or omission made with the intent to deceive, or contains any
                 misrepresentation or omission which materially affects either the
16               acceptance of the risk or the hazard assumed by the Insurer under
                 this Policy, this Policy . . . shall not afford coverage . . . for any
17               Claim alleging, based upon, arising out of, attributable to, directly
                 or indirectly resulting from, in consequence of, or in any way
18               involving, any untruthful or inaccurate statements, representations
                 or information[.]
19
     Stem Exhs. “A” at 28; and “B” at 80. (Underscore added.)
20
           As already argued by Stem, and not disputed by Scottsdale, two things must be
21
     proven by Scottsdale for the above-quoted exclusionary language to bar coverage under
22
     either the 2013-2014 Policy or the 2016-2017 Policy. First, Scottsdale must prove that
23
     the “Application” for these policies included a misrepresentation or omission. And
24
     second, Scottsdale must prove that both of the “Claims” in the 2017 Shareholder Lawsuit
25
     arise out of, or in any way involve, an alleged non-disclosure concerning the 2010
26
     Employment Dispute.
27
     ///
28
                                  REPLY IN SUPPORT OF STEM’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                               7
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 11 of 15



 1         Scottsdale cannot clear the first hurdle. The definition of “Application” in both
 2 policies does not encompass, or extend back to, the 2011 Application. In this regard, the
 3 term “Application” is defined in both policies as follows:
 4               Application means all applications, including any attachments
                 thereto, and all other information and materials submitted by or on
 5               behalf of the Insureds to the Insurer in connection with the
                 Insurer underwriting this Policy or any policy of which this
 6               Policy is a renewal or replacement. All such applications,
                 attachments, information, materials and documents are deemed
 7               attached to and incorporated into this Policy.
 8 Stem Exhs. “A” at 7; and “B” at 58. (Underscore added.)
 9         According to this definition, the term “Application” in the 2013-2014 Policy only
10 encompasses material submitted in applying for the 2013-2014 Policy, or in applying for
11 any policy of which it was a “renewal or replacement,” i.e., the policy in effect from
12 2012-2013. Likewise, the term “Application” in the 2016-2017 Policy only
13 encompasses material submitted in applying for the 2016-2017 Policy, or in applying for
14 any policy of which it was a “renewal or replacement,” i.e., the policy in effect from
15 2015-2016. In neither case does the definition of “Application” encompass, or extend
16 back to, the 2011 Application.
17         Scottsdale, in its opposition, posits a different interpretation. Scottsdale notes that
18 the definition of “Application” refers to “all” applications submitted to Scottsdale for
19 “any” policy of which “this Policy” is a renewal. Scottsdale asks the Court to interpret
20 this language to mean the term “Application” encompasses all applications for any
21 policy it ever issued to Stem going back in time, including the 2011 Application. For
22 several reasons, this is not a reasonable interpretation.
23         First, using the 2013-2014 Policy as the example, the plural phrase “all
24 applications” is entirely consistent with interpreting “Application” to encompass only
25 the application for the 2013-2014 Policy, and the application for the policy of which it
26 was a renewal, i.e., the 2012-2013 Policy. This totals two applications, and possibly
27 more if supplemental applications were required and submitted.
28 / / /
                                   REPLY IN SUPPORT OF STEM’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                                8
           Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 12 of 15



 1         Second, the term “any” before the singular noun “policy” has a singular
 2 connotation, particularly in the context of the phrase “any policy of which this Policy is a
 3 renewal or replacement.” By definition “any policy” that was renewed or replaced by
 4 “this Policy” was a single policy. See www.irmi.com/glossary (defining “renewal
 5 policy” as “an insurance policy issued to replace an expiring policy.”) (Emphasis added.)
 6 Similarly, “replacement” means “a person or thing that replaces another.” See
 7 https://www.dictionary.com/browse/replacement (emphasis added).
 8         Third, Stem’s interpretation is consistent with the respective declaration pages of
 9 the 2013-2014 Policy and the 2016-2017 Policy. Both clearly identified the singular,
10 expiring policy of which each was a renewal. Stem Exhs. “A” at 1; and “B” at 52.
11         Fourth, additional support for Stem’s interpretation is found in an alternative
12 definition of “Application” that Scottsdale Indemnity Company utilizes in another policy
13 form. This alternate definition clearly informs an insured that all applications going back
14 in time are included:
15               Application means each and every signed application, any
                 attachments to such applications, other materials submitted
16               herewith or incorporated therein and any other documents
                 submitted in connection with the underwriting of this Policy or the
17               underwriting of any other [professional liability insurance policy]
                 . . . of which this Policy is a renewal, replacement or successor in
18               time.
19 Stem Exh. “FF” at 492 (underscore and bolding added); Osborne Decl., ¶3.
20         Unlike the more restrictive definition in Stem’s policies, this broader definition of
21 “Application” encompasses each and every application for any policy of which “this
22 Policy” is a renewal, replacement “or successor in time.” This language is materially
23 different, and plainly communicates to an insured that the applications for all policies
24 going back in time are included within the definition. Under California law, an insurer’s
25 failure to use “available language” to limit coverage “implies a manifested intent not to
26 do so.” See Pardee Construction Co. v. Insurance Co. of the West, 77 Cal.App.4th 1340,
27 1359 (2000).
28 / / /
                                  REPLY IN SUPPORT OF STEM’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                               9
            Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 13 of 15



 1         And fifth, Scottsdale has designated an expert in this case named Larry Goanos,
 2 who is the author of a book entitled “D&O 101.” In his book, Mr. Goanos addresses the
 3 importance of the definition of “Application” in the following passage:
 4                The definition of the Application is critical because it establishes
                  which materials and information the carrier is relying upon in
 5                underwriting the D&O policy. . . . What’s essential from the
                  applicant’s and broker’s perspective is that they understand
 6                exactly what information the carrier is relying upon in
                  underwriting the policy and that all such information is accurate.
 7                These days, in a relatively “soft” insurance market (which works
                  in the insureds’ favor), applicants are generally successful in
 8                getting the definition of the Application restricted to only
                  information released in the previous year.               In certain
 9                circumstances, however, carriers may declare that the previous
                  three- or five-years’ worth of information shall be considered part
10                of the Application.
11 Stem Exh. “EE” at 486-487 (underscore added); Osborne Decl., ¶2.
12         This is precisely how Stem contends Scottsdale has restricted its definition of
13 “Application” in the relevant policies, i.e., restricting it to encompass only those
14 “applications . . . submitted by or on behalf of the Insureds . . . in connection with the
15 Insurer underwriting this Policy [e.g., the 2013-2014 Policy] or any policy of which this
16 Policy is a renewal or replacement [e.g., the 2012-2013 Policy].” Accordingly, under
17 neither the 2013-2014 Policy, nor the 2016-2017 Policy, does the definition of
18 “Application” encompass, or extend back to, the 2011 Application.
19         Stem submits its interpretation of the defined term “Application” is reasonable on
20 its face, while Scottsdale’s is unreasonable. However, if the Court were to find that
21 Scottsdale’s interpretation is also reasonable, the tie-breaker rule of resolving
22 uncertainties in favor of coverage favors Stem’s interpretation. See AIU Ins. Co. v. Sup.
23 Ct. (FMC Corp.), 51 Cal.3d 807, 822 (1990) (“In the insurance context, we generally
24 resolve ambiguities in favor of coverage.”) (Underscore added.)
25         Even assuming Scottsdale could somehow clear the “Application” hurdle, it still
26 cannot prove the exclusionary language in the Amend Warranty endorsement would bar
27 coverage. When applicable, the exclusionary language will only bar coverage “for any
28 Claim alleging, based upon, arising out of, attributable to, directly or indirectly resulting
                                   REPLY IN SUPPORT OF STEM’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                                10
             Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 14 of 15



 1 from, in consequence of, or in any way involving, any untruthful or inaccurate
 2 statements, representations or information[.]” The alleged non-disclosure, according to
 3 Scottsdale, concerned the 2010 Employment Dispute. As discussed at length in Stem’s
 4 opposition to Scottsdale’s cross-motion, in relation to the Prior & Pending Exclusion,
 5 there is no overlap of operative facts between the “Claims” in the 2017 Shareholder
 6 Lawsuit, on the one hand, and the 2010 Employment Dispute, on the other hand. Stem
 7 Opposition, pp. 7:4-10:11. Accordingly, even if it were applicable, the exclusionary
 8 language in the Amend Warranty Endorsement does not apply to bar coverage.
 9                                              VII.
10                           THE “BUZBY LOAN” ARGUMENT
11         Stem has addressed Scottsdale’s Buzby Loan Argument in its opposition to
12 Scottsdale’s cross-motion. Stem Opposition, pp. 15:23-16:26.
13                                             VIII.
14                       THE INSURED VS. INSURED ARGUMENT
15         This coverage defense has already been litigated by the parties, and ruled upon by
16 the Court, in connection with Scottsdale’s Motion to Dismiss. Stem Exh. “G” at 144-
17 146. Scottsdale presents no new evidence warranting a departure from the Court’s prior
18 ruling.
19                                              IX.
20                                       CONCLUSION
21         For all of the reasons set forth above, and in Stem’s motion and in its opposition to
22 Scottsdale’s cross-motion, Scottsdale has breached its defense obligations owed to the
23 three Stem directors named as defendants in the 2017 Shareholder Lawsuit. Moreover,
24 Scottsdale has breached its defense obligations under both the 2013-2014 Policy and the
25 / / /
26 / / /
27 / / /
28 / / /
                                   REPLY IN SUPPORT OF STEM’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                                11
           Case 3:20-cv-02950-CRB Document 43 Filed 04/15/21 Page 15 of 15



 1 2016-2017 Policy. For these reasons, Stem respectfully requests that this Court grant its
 2 motion for partial summary judgment.
 3
 4 DATED: April 15, 2021                  OSBORNE & NESBITT LLP
 5
                                          By: /s/Gary W. Osborne
 6                                               Gary W. Osborne
                                                 Attorney for Plaintiff, STEM, INC.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  REPLY IN SUPPORT OF STEM’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-cv-02950-CRB
                                               12
